The Court holds that there being no direct and substantial pecuniary interest of any Justice of the Supreme Court of Florida in the outcome of, or in the judgment to be rendered in the course of deciding, the controversies involved in these several proceedings, that no Justice of this Court is disqualified, as a matter of law, from participating in, or deciding, the several cases now before this Court, especially in view of the circumstance that if the opposite view were expressed, there would be no Supreme Court, as a competent judicial tribunal, capable of deciding the said controversies, the Legislature having enacted no statute prescribing regulations for calling into the Supreme Court Judges of the Circuit Court to hear *Page 808 
and determine matters pending before the Supreme Court in cases where each and all of the commissioned Justices of the Supreme Court shall hold themselves disqualified or disabled to act from interest or other cause. See Section 6, Article V, State Constitution; Section 2959 R.G.S., 4688 C.G.L.; Evans v. Gore,253 U.S. 245, 40 Sup Ct. Rep. 550, 64 L. Ed. 887. Compare, Tumey v. Ohio, 273, U.S. 510, 47 Sup. Ct. Rep. 437, 71 L. Ed. 508, 50 A.L.R. 1243.
It is accordingly ordered that the several causes be proceeded with to final determination according to law, and that this Court direct the setting of same for final hearing and submission on a date to be indicated by the Chief Justice, and communicated to counsel for the respective parties.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.